       Case 2:20-cv-00308-KJD-BNW Document 29 Filed 06/23/21 Page 1 of 2



 1 LUCIAN J. GRECO, JR., ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
   1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
   JAMES RIVER INSURANCE COMPANY
10
11                               IN THE UNITED STATES DISTRICT COURT
12                                       DISTRICT OF NEVADA
13
14 GEOVANI LIZAMA-ESTEVEZ,                          )   Case No. 2:20-cv-00308-KJD-BNW
   individually,                                    )
15                                                  )   JOINT STATUS REPORT
                  Plaintiff,                        )   REGARDING SETTLEMENT
16                                                  )
          vs.                                       )
17                                                  )
   JAMES RIVER INSURNACE COMPANY,                   )
18 an entity licensed to do business in the State   )
   of Nevada; DOES I through X; and ROE             )
19 CORPORATIONS XI through XX,                      )
   inclusive,                                       )
20                                                  )
                  Defendants.                       )
21                                                  )
22            Plaintiff, Geovani Lizama-Estevez, by and through his attorneys of record,
23 George T. Bochanis, Esq. and Eunice M. Beattie, Esq. of George T. Bochanis, LTD,
24 and Defendant, James River Insurance Company by and through its attorneys of
25 record, Lucian J. Greco, Jr, Esq., Jared G. Christensen, Esq. and Deleela M.
26 Weinerman, Esq. of Bremer Whyte Brown and O’Meara, LLP, hereby respectfully
27 submit their Joint Status Report Regarding Settlement pursuant to this Court’s June
28 22, 2021 Order as follows:



     1256.229 4827-0180-2991.1
       Case 2:20-cv-00308-KJD-BNW Document 29 Filed 06/23/21 Page 2 of 2



 1            The parties have reached a settlement in this matter and are in the process of
 2 finalizing and exchanging settlement documents. Once the documents have been
 3 exchanged, the parties will file a Stipulation and Order to Dismiss.
 4 Dated this 22nd day of June 2021                   Dated this 23rd day of June 2021
 5 GEORGE T. BOCHANIS, LTD                            BREMER WHYTE BROWN &
                                                      O’MEARA, LLP
 6
 7 By:     /s/ George T. Bochanis                    By: /s/ Deleela M. Weinerman
 8
     George T. Bochanis, Esq.                        Lucian J. Greco, Jr, Esq.
     Nevada Bar No. 12262                            Nevada Bar No. 10600
 9   Eunice M. Beattie, Esq                          Jared G. Christensen, Esq.
10
     Nevada Bar No. 10382                            Nevada Bar No. 11538
     Attorney for Plaintiff,                         Deleela M. Weinerman, Esq.
11   Geovani Lizama-Estevez                          Nevada Bar No. 13985
12                                                   Attorneys for Defendant,
                                                     James River Insurance Company
13
              The JOINT STATUS REPORT REGARDING SETTLEMENT in 22:20-
14
     cv-00308-KJD-BNW was submitted by:
15
     BREMER WHYTE BROWN & O’MEARA LLP
16
     By: /s/ Deleela M. Weinerman, Esq.
17 Lucian J. Greco, Jr, Esq.
18 Nevada  State Bar No. 10600
   Jared G. Christensen, Esq.
19 Nevada  State Bar No. 11538
   Deleela M. Weinerman
20 Nevada  State Bar No. 13985
   Attorneys for Defendant,
21 James River Insurance Company
22                                            Order
23 Based on the parties' joint status report (ECF No. 29), IT IS ORDERED that by
24 7/30/2021 the parties must file dismissal documents or a joint status report concerning
     the status of settlement.                        IT IS SO ORDERED
25
                                                      DATED: 6:22 pm, June 24, 2021
26
27
28                                                    BRENDA WEKSLER
                                                      UNITED STATES MAGISTRATE JUDGE
                                                 2

     1256.229 4827-0180-2991.1
